UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4938
CARLOS DEQUINCE DOUGLAS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4991
DEBARROS ORTIZ CLAMP,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
             N. Carlton Tilley, Jr., Chief District Judge.
                      (CR-02-147, CR-02-145)

                      Submitted: July 8, 2003

                      Decided: July 28, 2003

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. DOUGLAS
                             COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina; Michael K. Troutman,
Greensboro, North Carolina, for Appellants. Anna Mills Wagoner,
United States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Carlos Dequince Douglas and
Debarros Ortiz Clamp attack their convictions and sentences follow-
ing their conditional guilty pleas for unlawful possession of a firearm
by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1)
(2000). Clamp was sentenced to 180 months’ imprisonment as an
armed career criminal, and Douglas was sentenced to ninety-five
months’ imprisonment. Both Douglas and Clamp challenge the dis-
trict court’s denial of their joint motion to suppress the illegal fire-
arms recovered by police officers after stopping and searching them
in response to an informant’s tip. Clamp also raises several challenges
to his armed career criminal classification, which focus on whether
pointing a gun at another person is a "violent felony." Finally, Clamp
also challenges the assessment of one criminal history point under the
pre-sentence report ("PSR") for a previous misdemeanor conviction.
We affirm both Douglas’s and Clamp’s convictions and sentences.

   We review the legal conclusions underlying the denial of a motion
to suppress de novo and review the predicate factual conclusions for
clear error when assessed in the light most favorable to the party pre-
vailing below. United States v. Hamlin, 319 F.3d 666, 671 (4th Cir.
2003). After careful consideration of the materials before us on
                      UNITED STATES v. DOUGLAS                         3
appeal, we conclude that the police officers who searched and
arrested Douglas and Clamp responded to an accurate tip given by a
reliable, face-to-face informant. See United States v. Christmas, 222
F.3d 141, 144 (4th Cir. 2000). The officer’s subsequent verification
of the tip provided reasonable suspicion to initiate a stop pursuant to
Terry v. Ohio, 392 U.S. 1 (1968).

   We further find that Clamp’s claims of sentencing error are without
merit. Clamp’s complaint that he was improperly assessed an addi-
tional criminal history point is baseless. See U.S. Sentencing Guide-
lines Manual § 4A1.2, comment. (backg’d) (2000). Moreover, we
find that Clamp’s South Carolina conviction for pointing a firearm at
another person is a "violent felony" for purposes of the Armed Career
Criminal Act. See 18 U.S.C. § 924(e)(2)(B)(i)-(ii) (2000). We reject
Clamp’s contention that whether the South Carolina firearm offense
is a "violent felony" for purposes of the Armed Career Criminal Act
is controlled by South Carolina’s characterization of the offense as
non-violent. See Taylor v. United States, 495 U.S. 575, 590 (1990)
(noting that elements of state offenses are determinative regardless of
technical definitions and labels under state law); see also United
States v. Sacko, 247 F.3d 21, 25 (1st Cir. 2001) (noting that "because
a state’s classification of a crime generally reflects different policy
considerations than the federal classification, it is simply not relevant
to the determination of whether a crime is a ‘violent felony’" under
federal law).

  Accordingly, we affirm both convictions and sentences. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED